MEMORANDUM OPINION
                                        No. 04-11-00656-CR

                                     Luis Roman TERRAZAS,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 226th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011CR4875
                              Honorable Sid L. Harle, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: April 11, 2012

AFFIRMED

           Appellant, Luis Roman Terrazas, was charged by indictment with possession of cocaine

in an amount of one to four grams. Before trial, appellant moved to suppress the cocaine,

arguing it was the product of an unlawful detention and arrest. The trial court carried the motion

with the bench trial, but ultimately denied the motion after the State rested. At the conclusion of

the trial, the court assessed punishment at three years’ confinement, probated for a period of five

years, and assessed a $1,250 fine. We affirm.
                                                                                   04-11-00656-CR


                                       BACKGROUND

       On March 27, 2011, Officer Rafael Medel was riding in a patrol car driven by his partner,

Officer Ron Land. At approximately 11 p.m., the two officers made a routine traffic stop of a

vehicle for speeding and for failing to make a complete stop. Appellant was the passenger in the

vehicle being driven by his friend, Luis Carlos Sifuentes. Officer Medel testified that he and

Officer Land both approached the car—Officer Land went to the driver’s side and Officer Medel

went to the passenger’s side. However, Officer Medel said that, instead of approaching the

passenger window, he stood behind the column between the front and back windows of the car to

avoid being seen by the occupants. Thus, Officer Medel claimed that he was out of sight, but

could still observe what was occurring inside the car. Officer Medel testified Officer Land asked

Sifuentes for his driver’s license and insurance.     Officer Land also asked for appellant’s

identification, which appellant provided.

       Officer Medel then testified that after Officer Land walked back to the patrol car to check

for warrants, Officer Medel observed appellant look back toward Officer Land and the patrol car.

Officer Medel then explained he watched appellant as appellant leaned back in his seat and

removed a cell phone and what appeared to be a plastic baggie containing a white residue from

his right front pocket. Officer Medel testified that he then saw appellant put the baggie down on

what the officer thought was the floorboard of the vehicle. The officer further stated that, based

on his training and experience, he believed appellant was attempting to hide drugs. He testified

that, instead of immediately removing appellant from the vehicle, he waited for Officer Land to

finish running the warrant checks. Officer Land then informed Officer Medel that appellant had

warrants. At that point, Officer Medel said he asked appellant to exit the vehicle. Officer Medel




                                               -2-
                                                                                    04-11-00656-CR


testified he saw the phone and the plastic baggie containing the white substance in the bottom

compartment of the right door panel after appellant stepped out of the vehicle.

       Appellant was then handcuffed and placed in the patrol car. Another officer arrived at

the scene and field tested the white substance in the baggie which tested positive for cocaine.

Because his warrants could not be verified, appellant was arrested only for cocaine possession.

Sifuentes was released without the issuance of any traffic citations.

                                          DISCUSSION

       On appeal, appellant contends the trial court erred when it overruled his motion to

suppress. Appellant claims his arrest was the result of evidence obtained during an improper

investigative detention that was conducted without probable cause or reasonable suspicion.

Thus, appellant argues he was unlawfully detained.

       We review the trial court’s denial of a motion to suppress under a bifurcated standard of

review. Valtierra v. State, 310 S.W.3d 442, 447–48 (Tex. Crim. App. 2010). First, we apply an

abuse of discretion standard to the trial court’s findings of fact. State v. Dixon, 206 S.W.3d 587,

590 (Tex. Crim. App. 2006). When the trial court does not issue findings of fact, as in this case,

we imply findings that support the trial court’s ruling if the evidence (viewed in the light most

favorable to the ruling) supports those findings. State v. Kelly, 204 S.W.3d 808, 818–19 (Tex.

Crim. App. 2006).     We afford almost total deference to the trial court’s implied findings,

especially those based on an evaluation of the witnesses’ credibility and demeanor. Valtierra,
310 S.W.3d at 447. Second, we review de novo the trial court’s application of the law to the

facts, and we will affirm the ruling if it is “reasonably supported by the record and is correct on

any theory of law applicable to the case.” Id. at 447–48.




                                                -3-
                                                                                     04-11-00656-CR


           Reasonable suspicion exists if an officer has specific and articulable facts that, when

combined with rational inferences from the facts, would lead the officer to reasonably conclude

that a particular person is, has, or soon will be engaged in criminal activity. Mount v. State, 217
S.W.3d 716, 727–28 (Tex. App.—Houston [14th Dist.] 2007, no pet.) (citing Ford v. State, 158
S.W.3d 488, 492 (Tex. Crim. App. 2005)). This standard is objective and requires the court to

disregard any subjective intent of the officer and look solely to whether an objective basis for the

stop exists. Id. A determination of reasonable suspicion is made by considering the totality of

the circumstances. Id.; see also Martinez v. State, 348 S.W.3d 919, 923 (Tex. Crim. App. 2011).

           Appellant argues his arrest was illegal because the warrants that were displayed on the

police computer were unverified and ultimately invalid. 1 Appellant contends Officer Medel

arrested him solely because of the warrants and points to the officer’s testimony in which he

agrees with defense counsel that the warrants were “the sole basis for opening the door.” Later,

however, upon being questioned by the State, Officer Medel indicated he had enough

“reasonable suspicion to pull the defendant out of the vehicle” based on his observation of

appellant hiding the plastic bag containing the white substance. Officer Medel testified this

observation alone would be enough to further investigate appellant’s actions even without the

return on the warrants. We agree.

           Officer Medel had reasonable suspicion to further detain and investigate appellant based

upon his experience and knowledge as a police officer as well as from the circumstances of

appellant’s behavior. See State v. Sheppard, 271 S.W.3d 281, 287 (Tex. Crim. App. 2008) (“The

United States Supreme Court has long held that an officer has the right to briefly detain and

investigate a person when the officer has a reasonable suspicion that the person is involved in

criminal activity.”); Ford v. State, 158 S.W.3d 488, 492 (Tex. Crim. App. 2005) (“An officer
1
    Appellant does not challenge the basis for the initial stop.

                                                             -4-
                                                                                                     04-11-00656-CR


conducts a lawful temporary detention when he has reasonable suspicion to believe that an

individual is violating the law.”). Officer Medel testified at trial that he believed the substance

was a narcotic and that appellant was attempting to hide it by moving the bag to the floorboard

area. Further, Officer Medel explained that he has experience in his profession with people

possessing and hiding narcotics and that his observations gave him reasonable suspicion to

remove appellant from the vehicle to conduct a further investigation. Thus, Officer Medel had

specific and articulable facts that, when combined with rational inferences, allowed him to

temporarily detain and investigate appellant. 2 See Martinez, 348 S.W.3d at 923. Accordingly,

we conclude the trial court did not err in denying appellant’s motion to suppress.

                                                  CONCLUSION

           We overrule appellant’s issue on appeal and affirm the judgment of the trial court.



                                                            Sandee Bryan Marion, Justice

Do not publish




2
    As a result, we do not address whether appellant’s arrest based on the unverified warrants was improper.

                                                          -5-